 



SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is made as of
this 28th day of September, 2018, by ECO-STIM ENERGY SOLUTIONS, INC., a Nevada
corporation (the “Company”), and J. CHRISTOPHER BOSWELL (the “Executive”).

 

WHEREAS, the Executive serves as the President and Chief Executive Officer of
the Company pursuant to that certain Employment Agreement, effective as of April
1, 2017, by and between the Company and the Executive (the “Employment
Agreement”), and as a member of the Company’s Board of Directors (the “Board”);
and

 

WHEREAS, the Company and the Executive have mutually agreed to terminate the
Executive’s employment relationship under the terms and conditions set forth
exclusively in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:

 

1. Cessation of Employment Relationship.

 

(a) The Executive’s employment with the Company and its affiliates will cease,
and the Executive will cease to serve as the President and Chief Executive
Officer of the Company, effective as of the close of business on September 28,
2018 (the “Termination Date”). Up through and including the Termination Date,
the Executive shall continue to receive the compensation and benefits set forth
in the Employment Agreement. The Termination Date will be the termination date
of the Executive’s employment for purposes of active participation in and
coverage under all employee benefit plans and programs sponsored by or through
the Company. Terms used but not defined herein shall have the meaning ascribed
to such terms in the Employment Agreement.

 

(b) Effective as of the Termination Date, the Executive hereby resigns from all
positions he then holds as an employee, officer or other service provider to the
Company and any of its subsidiaries and affiliates, including, without
limitation, resignation from the Board, and as President and Chief Executive
Officer of the Company, as well as from any positions, officer and directorships
on the Company’s and its subsidiaries’ and affiliates’ foundations, benefit
plans and programs. From and after the date of this Agreement, the Executive
shall take any action that the Company or any of its subsidiaries or affiliates
may reasonably request in order to confirm or evidence such resignation. The
Executive shall not hold himself out as a representative of the Company or any
of its subsidiaries or affiliates, or use any powers relative to the Company or
any of its subsidiaries or affiliates; all such powers shall terminate on the
Termination Date.

 

 

   



 

2. Final Pay/Other Obligations.

 

(a) In connection with the termination of the Executive’s employment with the
Company, the Company shall pay or provide to the Executive (1) any earned but
unpaid Base Salary as of the Termination Date, (2) any vested or accrued
benefits under any other plan, program, policy, practice, contract or agreement
of the Company in accordance with their terms including but not limited to the
unpaid portion of the 2017 incentive bonus award approved by the Company’s
compensation committee ($91,875 as of September 28, 2018) (the “2017 Remaining
Bonus Amount”), and (3) expenses incurred but not yet reimbursed as of the
Termination Date (collectively, the “Accrued Benefits”), which amounts (other
than the 2017 Remaining Bonus Amount) shall be payable in a single lump sum
within thirty (30) days (or any shorter period prescribed by law) following the
Termination Date. The 2017 Remaining Bonus Amount shall be payable in equal
installments in accordance with the Company’s normal payroll practices over a
period of four (4) months, commencing on the Company’s first regularly scheduled
payroll date following the expiration of the revocation period set forth in
Section 2(d) below. Except as expressly set forth in this Agreement, all
unvested benefits shall terminate or forfeit as of the Termination Date in
accordance with the terms of the applicable plan or program. For avoidance of
doubt, the Executive shall not be eligible for an annual bonus with respect to
calendar year 2018, whether pursuant to Section 3(b) of the Employment Agreement
or otherwise.

 

(b) Subject to the Executive’s continued compliance with this Agreement and the
Continuing Obligations (as defined in Section 3 hereof), and subject to Section
9 below, (i) the Company shall pay or provide to the Executive an amount equal
to $262,500, payable in equal installments in accordance with the Company’s
normal payroll practices over a period of twelve (12) months, commencing on the
Company’s first regularly scheduled payroll date following the expiration of the
revocation period set forth in Section 2(d) below (the “Cash Consideration”),
(ii) subject to the Executive timely electing medical benefit continuation
pursuant to the COBRA, payment (or reimbursement of) the cost of medical benefit
continuation (on the same basis and at the same cost as such benefits are
currently provided to executives of the Company) for the Executive and any
covered dependents for up to twelve (12) months or until the Executive and/or
his covered dependents are eligible for another company’s group health
insurance, whichever is sooner; and provided, further, that if the Company
determines in good faith that its payment of such cost will result in the
imposition of excise taxes or penalties on the Company and/or the insurance
carrier with respect to such medical benefits, then the Company shall not pay
(or reimburse) such cost and the Company shall provide an economically
equivalent benefit or payment, to the extent that such benefit or payment is
consistent with applicable law and will not result in the imposition of such
excise taxes or penalties (the “COBRA Assistance”), and (iii) (A) any and all
outstanding unvested stock options, or other equity or equity-based incentives
with time-based vesting terms, held by the Executive shall vest, effective as of
the Termination Date (but 200,000 “Phantom Shares” held by Executive that are
subject to vesting only on a “Change of Control” shall not vest, and shall
therefore be forfeited as of the Termination Date), and (B) Executive shall be
entitled to exercise rights with respect to all vested stock options held by
Executive as if Executive’s termination of employment contemplated hereunder was
an “Involuntary Termination” as such term is used in the applicable award
agreement for such stock options (the “Accelerated Vesting” or, collectively
with the payments and benefits set forth in clauses (i)-(iii), the “Severance
Benefits”). The Executive covenants and agrees that if he becomes eligible for
coverage under another company’s group health insurance while receiving the
COBRA Assistance, he shall provide written notice to the Company within ten (10)
business days of such eligibility. In the event the Company determines that the
Executive has breached this Agreement or the Continuing Obligations in any
respect, then, in addition to any of the Company’s other rights and remedies at
law or in equity, the Company shall have the right to cease providing the
Severance Benefits and promptly upon demand from the Company, the Executive
shall return any Severance Benefits previously received (including, without
limitation, forfeiture of any stock options or other equity or equity-based
incentives held by the Executive that vested pursuant to the Accelerated
Vesting), without payment of consideration therefor; the return (or forfeiture,
as applicable) of such previously paid Severance Benefits shall not be deemed an
election of remedies precluding the further exercise of remedies.
Notwithstanding the foregoing, the Company’s aggregate payment obligation with
respect to the Cash Consideration shall be limited to $10,000 (and all Cash
Consideration in excess of $10,000 and all other Severance Benefits shall become
null and void) if the waiver contemplated in Section 2(c) below with respect to
ADEA Claims (as defined below) does not become effective on the eighth day after
the date of this Agreement, and such $10,000 shall be payable, subject to
applicable withholding taxes, within 60 days after the date of this Agreement.

 

-2-

   



 

(c) Release. In consideration for the Severance Benefits, the Executive, for
himself, his spouse, heirs, administrators, children, representatives,
executors, successors, assigns, and all other individuals and entities claiming
through the Executive, if any (collectively, the “Executive Releasers”), does
hereby release, waive, and forever discharge the Company, Fir Tree Partners
Inc., Fir Tree Inc., Fir Tree Capital Management LP, Fir Tree Capital
Opportunity Master Fund, LP, Fir Tree Capital Opportunity Master Fund III, LP,
FT SOF IV Holdings, LLC, FT SOF VIII Holdings, LLC, each of their respective
subsidiaries and affiliates, and each of their respective investment managers,
investment advisors, general and limited partners, and the respective agents,
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, members, attorneys, successors, predecessors, and assigns of the
foregoing (individually and in their official capacities) (collectively, the
“Company Releasees”) and fully waives any obligations of the Company Releasees
to the Executive Releasers for any and all liability, actions, charges, causes
of action, demands, damages, or claims for relief, remuneration, sums of money,
accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by Executive Releasers in consequence of, arising out of, or in any
way relating to: (a) the Executive’s employment with the Company; (b) the
termination of the Executive’s employment with the Company; (c) the Employment
Agreement; (d) salary, bonuses, commissions, equity or equity-based interests or
other ownership interests in the Company; or (e) any events occurring on or
prior to the date of this Agreement, except as expressly set forth herein. The
foregoing release and discharge, waiver and the following covenant not to sue
includes, but is not limited to, all waivable claims and obligations or causes
of action arising from such claims, under common law, including wrongful or
retaliatory discharge, breach of contract, express or implied, (other than
claims for unpaid Severance Benefits pursuant to Section 2(a) of this
Agreement), including any claim for breach of any implied covenant of good faith
and fair dealing, constructive discharge, discrimination, harassment, fraud,
physical or personal injury, and any claims or actions arising in tort including
libel, slander, defamation or infliction of emotional distress, and claims under
any federal, state or local statute including without limitation the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, as
amended, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, the Family and Medical Leave Act, the Occupational Safety and Health Act,
Chapters 21 and 451 of the Texas Labor Code, the Texas Occupational Health and
Safety Law, the Texas Juror Protection Law, the Texas Military Discrimination
and Leave Law, and the Texas Hazard Communication Act, any other wage payment
and collection, equal pay or other similar laws, acts and statutes of the State
of Texas, and any and all other discrimination or employment laws of any
federal, state, or local government and/or any claims under any express or
implied contract which Executive Releasers may claim ever existed with Company
Releasees. Each Company Releasee shall be an express, intended third-party
beneficiary of this Agreement.

 

-3-

   



 

Excluded from this the general release of claims in this Section 2(c) are: (i)
any claims which cannot be waived by applicable law, including but not limited
to the right to participate in an investigation conducted by certain government
agencies, claims for workers’ compensation benefits, and claims for unemployment
insurance; (ii) any right to indemnification pursuant to Section 10 of the
Employment Agreement; (iii) claims to vested benefits under any employee benefit
plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended; (iv) the right to receive the Severance
Benefits; (v) the right to continuation of group insurance coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act, or (vi) any rights or claims
that are based on events occurring after the date on which the Executive signs
this Agreement.

 

(d) Time to Consider and Revoke Release. This Agreement shall be effective as of
the date of the Executive’s execution of this Agreement, subject to the
Executive’s revocation rights with respect to ADEA Claims only, as set forth
below. In accordance with the OWBPA and ADEA, the Executive understands and
acknowledges that the Executive has been given at least twenty-one (21) days to
consider and execute this Agreement, and in the event the Executive executes
this Agreement before expiration of such twenty-one (21) day period, Executive
agrees that he is waiving the remainder of such period. The Executive has seven
(7) days after he signs this Agreement to revoke it (the “Revocation Period”)
with respect to claims of any kind under the ADEA and OWBPA only (together,
“ADEA Claims”). In the event that the Executive fails to return to the Company
within twenty-one (21) days after presentation for consideration, in the manner
set forth in Section 18 below, an executed copy of this Agreement, this
Agreement shall not become effective and shall be null and void and the
Executive shall not be entitled to receive the Severance Benefits. In the event
the Executive revokes this Agreement by delivering a written revocation of this
Agreement to the Company in the manner set forth in Section 18 below within the
Revocation Period, this Agreement shall remain in effect for all purposes other
than with respect to ADEA Claims, except that the total value of any Cash
Consideration the Executive may receive shall be limited to an aggregate amount
of $10,000, and the Executive shall not receive any other Severance Benefits.

 

-4-

   



 

(e) No Other Compensation or Benefits. The Executive acknowledges and agrees
that, except as expressly provided in this Agreement or as otherwise required by
applicable law, the Executive will not receive any additional compensation,
severance or other benefits of any kind as an employee of the Company or any of
its affiliates following the Termination Date (including, without limitation,
wages, salary, bonuses, commission, vacation pay, perquisites, benefits or any
other payments, equity or interests under any other prior agreement (whether
written or unwritten) between the Company or any of its subsidiaries or
affiliates and the Executive (including, without limitation, the Employment
Agreement).

 

(f) Mitigation. The Executive shall notify the Company in writing within ten
(10) days after becoming employed on or prior to the first anniversary of this
Agreement, which notice shall identify by name the employer. Immediately upon
the occurrence of such employment or service, the remaining Cash Consideration
shall be reduced, on a monthly basis, by any compensation received from such
employer (taking into account any bonus or other non-hourly/salary payments to
Executive within the first year of such employment). The reduction in Cash
Consideration shall not terminate, diminish or otherwise affect the other
provisions of this Agreement which are for the benefit of the Company Releasees,
including without limitation the covenants, releases and rights contained
herein.

 

3. Restrictive Covenants; Survival.

 

(a) The Executive hereby (i) reaffirms the rights and obligations set forth in
Section 7 (Non-Competition, Non-Solicitation, and Confidentiality) of the
Employment Agreement (collectively with the Executive’s obligations pursuant to
Section 3(b) hereof, the “Continuing Obligations”); however, should the Company
cease to conduct business in either it’s U.S. market or its Argentina market, as
applicable, the Non-Competition obligation described in Section 7 shall be
waived by the Company with respect to the market in which the Company has ceased
to conduct business upon the Company’s cessation of business in such market, and
(ii) understands, acknowledges and agrees that the Continuing Obligations (as
amended herein) will survive the termination of Executive’s employment with the
Company and remain in full force and effect (except as referenced above) in
accordance with all of the terms and conditions hereof and thereof.

 

(b) Without limitation of Section 3(a) hereof, from and after the date of this
Agreement, the Executive hereby agrees not to make negative comments about or
otherwise disparage any of the Company Releasees or any of their products or
services, in any medium to any person without limitation in time. The foregoing
shall not be violated by truthful statements in response to legal process,
required governmental testimony filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).

 

-5-

   



 

(c) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that—(a) is made—(i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely of the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement or the
Continuing Obligations is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the Executive has the right to disclose in
confidence trade secrets to federal, state and local government officials, or to
an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The Executive also has the right to disclose trade secrets in
a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure. In addition, the Executive
understands that nothing in this Agreement or the Continuing Obligations limits
his ability to file a chart or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local government agency or commission (“Government Agencies”).
The Executive further understands that neither this Agreement nor the Continuing
Obligations limits his ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. Neither this Agreement nor the Continuing
Obligations limits his right to receive an award for information provided to any
Government Agencies.

 

(d) Additional Acknowledgments. The Executive acknowledges that the restrictions
contained in this Section 3 do not preclude the Executive from earning a
livelihood, nor do they unreasonably impose limitations on his ability to earn a
living. The Executive acknowledges and agrees that the potential harm to the
Company of the non-enforcement of this Section 3 outweighs any potential harm to
him of its enforcement by injunction or otherwise. The Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon him by this Agreement and are in full accord as to
their necessity for the reasonable and proper protection of the Company’s
Confidential Information now existing or to be developed in the future.

 

4. Return of Company Property. On the Termination Date, the Executive agrees to
return to the Company all Company and subsidiary documents (and all copies
thereof) and other Company property that the Executive has or has had in his
possession at any time, including, without limitation, Company and subsidiary
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers), credit cards, entry cards, parking
passes, identification badges and keys, and any materials of any kind that
contain or embody any proprietary, Confidential Information, and all
reproductions thereof.

 

5. Cooperation. The Executive agree that following the Executive’s execution of
this Agreement, at the Company’s request, the Executive shall provide reasonable
assistance and advise the Company in any investigation which may be performed by
the Company or any governmental agency and any litigation in which the Company
may become involved. Such assistance shall include the Executive making himself
reasonably available for interviews by the Company or its counsel, deposition
and/or court appearances at the Company’s request.

 

-6-

   



 

6. Reformation; Enforcement. If, at the time of enforcement of Section 3 hereof,
a court of competent jurisdiction in any state determines that any restriction
in Section 3 hereof is excessive in duration or scope, or is unreasonable or
unenforceable under applicable law, it is the intention of the parties hereto
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by the laws of such state; provided,
that this Agreement shall remain enforceable in accordance with its terms in
each and every other jurisdiction in which it is applicable. The Executive
acknowledges and agrees that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of Section 3 hereof would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond or other security or having to prove
actual damages, will be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available, without
the necessity of showing actual monetary damages.

 

7. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Texas (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply). The Company and the Executive irrevocably consent to the
non-exclusive jurisdiction of the federal and state courts in Harris County,
Texas for the resolution of any disputes arising under or respect to this
Agreement, and each of the Company and the Executive agrees to waive and does
hereby waive any defenses and/or arguments based upon improper venue and/or lack
of personal jurisdiction. The Executive and the Company hereby waive their
respective rights to trial by jury in any action concerning this Agreement or
the Continuing Obligations any and all matters arising directly or indirectly
out of this Agreement or the Continuing Obligations. Notwithstanding anything
herein to the contrary, a Company Releasee may seek to enforce this Agreement in
the federal or state courts located in New York County, New York, and the
Executive hereby agrees to the jurisdiction of such courts and further agrees to
waive any defenses and/or arguments based upon improper venue and/or lack of
personal jurisdiction with respect to such courts. The Executive represents that
the Executive has consulted with counsel of the Executive’s choice or have
chosen voluntarily not to do so specifically with respect to this jury trial
waiver.

 



-7-

   



 

8. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered to the other party by email or fax to the email address
or fax number set forth below or by Fedex or any other nationally recognized
overnight courier service addressed as follows:

 

If to the Executive:

 

At the most recent address on file with the Company.

 

If to the Company:

 

Eco-Stim Energy Solutions, Inc.

2930 West Sam Houston Pkwy. South, Ste. 275

Houston, TX 77043

Attn: General Counsel

 

With copies (which shall not constitute notice to the Company) to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attention: Steven E. Siesser, Esq.

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications hereunder shall be
effective, and the notice shall be deemed to be delivered, on the date it is
sent if by email and/or fax and the date it is actually received by the other
party if sent by Fedex or any other nationally recognized overnight courier
service.

 

9. Tax Matters.

 

(a) The Company may withhold from any and all amounts payable under this
Agreement such federal, state, or local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

(b) The intent of the parties is that all payments, compensation and benefits
contemplated hereunder that are subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) will be paid or
provided in compliance with, or will be exempt from, all applicable requirements
of Code Section 409A or an exemption therefrom, and the provisions of this
Agreement shall be construed and administered in accordance with and to
implement such intent. In no event shall the Company or any of its subsidiaries
or affiliates be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A. For purposes of Code Section 409A, the Executive’s right
to receive any installment payment pursuant to this Agreement will be treated as
a right to receive a series of separate and distinct payments. In no event may
the Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. In no event shall the timing of the
Executive’s execution of this Agreement, directly or indirectly, result in the
Executive designating the calendar year of payment. Notwithstanding anything in
this Agreement to the contrary, if the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then no payment that is considered non-qualified
deferred compensation under Code Section 409A and payable on account of a
“separation from service” shall be made or provided before the earlier of (A)
the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 9(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

-8-

   



 

10. Severability. Subject to Section 6, the provisions of this Agreement shall
be deemed severable. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable. The failure of the Company to seek enforcement of any provision of
this Agreement in any instance or for any period of time shall not be construed
as a waiver of such provision or of the Company’s right to seek enforcement of
such provision in the future.

 

11. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement constitutes the entire agreement between the Executive and the Company
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between the Executive and the Company with respect
to the subject matter hereof, whether written or unwritten (including, for the
avoidance of doubt, the Employment Agreement). This Agreement will bind the
heirs, personal representatives, successors and assigns of the Executive and the
Company and inure to the benefit of the Executive, the Company, and the
Executive’s and its respective heirs, successors and assigns, provided that the
Executive shall not, but the Company may, assign his or its rights or
obligations hereunder without the express written consent of the other. This
Agreement may be amended or modified only by a written instrument executed by
the Executive and the Company.

 

12. Attorneys’ Fees. The Executive hereby agrees that the Company Releasees
shall be entitled to recover from the Executive all attorneys’ fees and costs
associated with their efforts to enforce this Agreement or the Continuing
Obligations as a result of a breach of this Agreement or the Continuing
Obligations by the Executive, and/or to recover damages for a breach of this
Agreement or the Continuing Obligations by the Executive, and/or which are
incurred by the Company Parties as a result of a breach of this Agreement or the
Continuing Obligations by the Executive. Each party shall otherwise bear its own
attorneys’ fees and costs fees related to the subject matter of or arising out
of this Agreement or the Employment Agreement.

 

13. No Admission. The Executive agrees that neither this Agreement, nor the
furnishing of the consideration for this Agreement, shall be deemed or construed
at any time to be an admission by the Company of improper or unlawful conduct.

 

14. No Claims. The Executive represents and warrants that the Executive has not
filed any complaint, charge, or lawsuit that is not permitted by this Agreement
against the Company Releasees with any government agency or any court. The
Executive waives the Executive’s right to any monetary recovery should any
government agency (such as the Equal Employment Opportunity Commission) pursue
any claims on the Executive’s behalf.

 

-9-

   



 

15. Knowing and Voluntary. The Executive represents that he has read and fully
understands this Agreement, that the Severance Benefits (even if limited to
$10,000 or otherwise forfeited as provided herein) constitute valuable
consideration for this Agreement, that the Executive has been given a reasonable
period of time to consider this Agreement and consult with legal counsel, that
the Executive is not executing this Agreement in reliance on any promises or
representations other than those contained in this Agreement, and that the
Executive is executing this Agreement voluntarily. The Executive acknowledges
that the Company has informed the Executive that the Executive should consult
with an attorney before executing this Agreement.

 

16. Counterparts and Signatures. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and together any counterparts shall
constitute one and the same instrument. Additionally, the parties agree that
electronic reproductions of signatures (i.e., scanned PDF versions of original
signatures, facsimile transmissions, and the like) shall be treated as original
signatures for purposes of execution of this Agreement.

 

17. Construction. The section or paragraph headings or titles herein are for
convenience of reference only and shall not be deemed a part of this Agreement.
The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed in a reasonable manner to effect the intentions of
both parties hereto and not in favor or against either party.

 

18. Transmission of Executed Agreement and Revocation. This Agreement shall be
executed by Executive no earlier than the Termination Date. This executed
Agreement or any revocation thereof may be delivered by facsimile transmission
or e-mail (as a .pdf, .tif or similar un-editable attachment), which
transmission shall be deemed delivery of an originally executed Agreement and/or
revocation.

 

[Remainder of page intentionally left blank. Signature page follows.]

 



-10-

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  ECO-STIM ENERGY SOLUTIONS, INC.           /s/ Christopher J. Arntzen   Name:
Christopher J. Arntzen   Title: Vice President       EXECUTIVE           /s/ J.
Christopher Boswell   Name: J. Christopher Boswell

 

Signature Page to Separation and General Release Agreement

 

 

   

 

 

